By the Court.
The instructions of the court, upon any interpretation, did not allow the jury to find a verdict for the demandant upon the ground of a right to the cellar only, without in some way signifying that limit in their verdict. The verdict returned for the demandant generally must therefore be taken to have gone upon the broader issue of title to the whole land, and makes it unnecessary to consider whether the instructions as to the form of verdict, in case the plaintiff should be found by the jury to be entitled to the cellar only, were strictly accurate.

JEzeeptions overruled.